DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/14/2020 has been entered and fully considered.
Claims 1-24 and 26-30 are pending of which claims 1, 19, 29, and 30 are independent and amended with allowable subject matter from dependent claims 15 and 25 previously indicated objected as allowable if written as independent claim with intervening claims respectively.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Linda Gunderson (46,341 ) on 3/19/21.
The application has been amended as follows: 
	Claim 19, Line 17, the phrase “the set of first time-frequency resources” has been changed to “the first set of time-frequency resources”
	 Claim 30, Line 11, the phrase “the set of time-frequency resources” has been changed to “the first set of time-frequency resources”
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks submitted on 12/14/2020, along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.
claims 1 and 29 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…communicating with a scheduler or an access node of the communications network to repurpose a subset of the first set of time-frequency resources for communications of a second link type different from the first link type; and using time-frequency resources included in the subset of the first set of time-frequency resources to communicate with at least a first network node in the communications network via a second channel associated with the second link type.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claims 1 and 29 are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claims 1 and 29.
	   Independent claims 19 and 30 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…receiving, from the access node, a repurposing message to repurpose at least a portion of the first set of time-frequency resources for communications of a second link type different from the first link type; and transmitting to the access node of the communications network, a repurposing response message that indicates a subset of the first set of time-frequency resources reserved for communications of the second link type.”


	From the latest search update the following prior arts have been identified:
US 20190254037 A1 (Gupta et al ) herein after referred to as Gupta’037
US 20200053735 A1 (Gupta et al ) herein after referred to as Gupta’735
	Gupta’037 discloses in Figs. 3 and 4 and in paragraphs 37, 61, 78, and 133 a method and apparatus determining a portion of downlink resources allocated to a self-backhaul link between a macro base station and a micro base station for a small cell and decreasing the portion of downlink resources allocated to a self-backhaul link when a threshold is exceeded and re-assigning the released resources of the self-backhaul  link to an access link for one or more macro user devices served by a macro base station.  Each of the independent claims 1 and 29 are allowable over Gupta’037 because Gupta’037fails to disclose the communication with a scheduler or an access node to repurpose a subset of a first set of time-frequency resources reserved for communication of a first link type/backhaul link to be used with at least a first network node in the communication network via a second channel associated with a second link type/access link and using the subset of the first set time-frequency resources for communication  on the second channel associated with a second link type/access link.
. Each of the independent claims 19 and 30 are allowable over Gupta’037 because Gupta’037fails to disclose receiving from the access node a repurposing message and 
	Gupta’735 discloses in Fig. 9 and abstract that for a given TTI (Transmission Time Interval) being assigned to a self-backhaul link or access link based on a comparison of current and target allocation for access link and self-backhaul link. 
 Each of the independent claims 1 and 29 are allowable over Gupta’735 because Gupta’735 fails to disclose the communication with a scheduler or an access node to repurpose a subset of a first set of time-frequency resources reserved for communication of a first link type/backhaul link to be used with at least a first network node in the communication network via a second channel associated with a second link type/access link and using the subset of the first set time-frequency resources for communication  on the second channel associated with a second link type/access link. Each of the independent claims 19 and 30 are allowable over Gupta’735 because Gupta’735 fails to disclose receiving from the access node a repurposing message and transmitting to the access node a repurposing response message as recited in claims 19 and 30 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HABTE MERED/Primary Examiner, Art Unit 2474